 



EXHIBIT 10.54

THIS NOTE IS SUBJECT TO THE TERMS AND PROVISIONS OF (i) THAT CERTAIN
INTERCREDITOR AGREEMENT DATED OF EVEN DATE HEREWITH BY AND AMONG THE BORROWER,
THE HOLDER AND WELLS FARGO FOOTHILL, INC. AND (ii) ANY REPLACEMENT OR SUCCESSOR
INTERCREDITOR AGREEMENT WITH ANY REPLACEMENT OR SUCCESSOR SENIOR CREDITOR.

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ACCERIS COMMUNICATIONS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

SECURED CONVERTIBLE TERM NOTE

     FOR VALUE RECEIVED, ACCERIS COMMUNICATIONS, INC., a Florida corporation
(the “Borrower”), hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C
Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or
its registered assigns or successors in interest, on order, the sum of Five
Million Dollars ($5,000,000), together with any accrued and unpaid interest
hereon, on October 14, 2007 (the “Maturity Date”) if not sooner paid or
converted into the common stock of the Borrower pursuant to the terms hereof.

     Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Borrower and the Holder (as amended, modified or
supplemented from time to time, the “Purchase Agreement”).

The following terms shall apply to this Note:

ARTICLE I
INTEREST & AMORTIZATION

     1.1(a) Interest Rate. Subject to Sections 4.11 and 5.6 hereof, interest
payable on this Note shall accrue at a rate per annum (the “Interest Rate”)
equal to the “prime rate” published in The Wall Street Journal from time to
time, plus three percent (3%). The prime rate shall be increased or decreased as
the case may be for each increase or decrease in the prime rate in an amount
equal to such increase or decrease in the prime rate; each change to be
effective as of the day of the change in such rate. Subject to Section 1.1(b)
hereof, the Interest Rate shall not be less than seven percent (7.0%). Interest
shall be (i) calculated on the basis of a 360 day year, and (ii) payable
monthly, in arrears, commencing on November 1, 2004 and on the first business

Acceris Communications Confidential Materials
October 14, 2004

 



--------------------------------------------------------------------------------



 



day of each consecutive calendar month thereafter until the Maturity Date (and
on the Maturity Date), whether by acceleration or otherwise (each, a “Repayment
Date”).

     1.1 (b) Interest Rate Adjustment. The Interest Rate shall be calculated on
the last business day of each month hereafter until the Maturity Date (each a
“Determination Date”) and shall be subject to adjustment as set forth herein. If
(i) the Borrower shall have registered the shares of the Borrower’s common stock
underlying each of the conversion of the Note and that certain warrant issued to
Holder on a registration statement declared effective by the Securities and
Exchange Commission (the “SEC”), and (ii) the market price (the “Market Price”)
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market (as
defined below) for the five (5) trading days immediately preceding a
Determination Date exceeds the then applicable Fixed Conversion Price by at
least twenty five percent (25%), the Interest Rate for the succeeding calendar
month shall automatically be reduced by 200 basis points (200 b.p.) (2.0.%) for
each incremental twenty five percent (25%) increase in the Market Price of the
Common Stock above the then applicable Fixed Conversion Price. Notwithstanding
the foregoing (and anything to the contrary contained in herein), in no event
shall the Interest Rate be less than zero percent (0%).

     1.2 Minimum Monthly Principal Payments. Amortizing payments of the
aggregate principal amount outstanding under this Note at any time (the
“Principal Amount”) shall begin on January 1, 2005 and shall recur on the first
business day of each succeeding month thereafter until the Maturity Date (each,
an “Amortization Date”). Subject to Article 3 below, beginning on the first
Amortization Date, the Borrower shall make monthly payments to the Holder on
each Repayment Date, each in the amount of $147,058.82, together with any
accrued and unpaid interest to date on such portion of the Principal Amount plus
any and all other amounts which are then owing under this Note, the Purchase
Agreement or any other Related Agreement but have not been paid (collectively,
the “Monthly Amount”). Any Principal Amount that remains outstanding on the
Maturity Date shall be due and payable on the Maturity Date.

ARTICLE II
CONVERSION REPAYMENT

     2.1 (a) Payment of Monthly Amount in Cash or Common Stock. If the Monthly
Amount (or a portion thereof of such Monthly Amount if such portion of the
Monthly Amount would have been converted into shares of Common Stock but for
Section 3.2) is required to be paid in cash pursuant to Section 2.1(b), then the
Borrower shall pay the Holder an amount equal to 102% of the Monthly Amount due
and owing to the Holder on the Repayment Date in cash. If the Monthly Amount (or
a portion of such Monthly Amount if not all of the Monthly Amount may be
converted into shares of Common Stock pursuant to Section 3.2) is required to be
paid in shares of Common Stock pursuant to Section 2.1(b), the number of such
shares to be issued by the Borrower to the Holder on such Repayment Date (in
respect of such portion of the Monthly Amount converted into in shares of Common
Stock pursuant to Section 2.1(b)), shall be the number determined by dividing
(x) the portion of the Monthly Amount converted into shares of

Acceris Communications Confidential Materials
October 14, 2004

-2



--------------------------------------------------------------------------------



 



Common Stock, by (y) the then applicable Fixed Conversion Price. For purposes
hereof, the initial “Fixed Conversion Price” means $0.88, which has been
determined on the date of this Note as an amount equal to 105% of the average
closing price for the thirty (30) trading days immediately prior to the date of
this Note.

     (b) Monthly Amount Conversion Guidelines. Subject to Sections 2.1(a), 2.2,
and 3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Repayment Date according to the
following guidelines (the “Conversion Criteria”): (i) the average closing price
of the Common Stock as reported by Bloomberg, L.P. on the Principal Market for
the five (5) trading days immediately preceding such Repayment Date shall be
greater than or equal to 110% of the Fixed Conversion Price and (ii) the amount
of such conversion does not exceed twenty five percent (25%) of the aggregate
dollar trading volume of the Common Stock for the twenty two (22) day trading
period immediately preceding the applicable Repayment Date. If the Conversion
Criteria are not met, the Holder shall convert only such part of the Monthly
Amount that meets the Conversion Criteria. Any part of the Monthly Amount due on
a Repayment Date that the Holder has not been able to convert into shares of
Common Stock due to failure to meet the Conversion Criteria, shall be paid by
the Borrower in cash at the rate of 102% of the Monthly Amount otherwise due on
such Repayment Date, within three (3) business days of the applicable Repayment
Date.

     2.2 No Effective Registration. Notwithstanding anything to the contrary
herein, none of the Borrower’s obligations to the Holder may be converted into
Common Stock unless (i) either (x) an effective current Registration Statement
(as defined in the Registration Rights Agreement) covering the shares of Common
Stock to be issued in connection with satisfaction of such obligations exists or
(y) an exemption from registration of the Common Stock is available to pursuant
to Rule 144 of the Securities Act and (ii) no Event of Default hereunder exists
and is continuing, unless such Event of Default is cured within any applicable
cure period or is otherwise waived in writing by the Holder in whole or in part
at the Holder’s option.

     2.3 Optional Redemption in Cash. The Borrower will have the option of
prepaying this Note (“Optional Redemption”) by paying to the Holder a sum of
money equal to one hundred twenty percent (120%) of the outstanding principal
amount of this Note together with accrued but unpaid interest thereon and any
and all other sums due, accrued or payable to the Holder arising under this
Note, the Purchase Agreement, or any Related Agreement (the “Redemption Amount”)
outstanding on the day written notice of redemption (the “Notice of Redemption”)
is given to the Holder. The Notice of Redemption shall specify the date for such
Optional Redemption (the “Redemption Payment Date”) which date shall be seven
(7) business days after the date of the Notice of Redemption (the “Redemption
Period”). A Notice of Redemption shall not be effective with respect to any
portion of this Note for which the Holder has a pending election to convert
pursuant to Section 3.1, or for conversions initiated or made by the Holder
pursuant to Section 3.1 during the Redemption Period. The Redemption Amount
shall be determined as if such Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the

Acceris Communications Confidential Materials
October 14, 2004

-3



--------------------------------------------------------------------------------



 



Redemption Amount must be paid in good funds to the Holder. In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Redemption Notice will be null and void.

ARTICLE III
CONVERSION RIGHTS

     3.1. Holder’s Conversion Rights. The Holder shall have the right, but not
the obligation, to convert all or any portion of the then aggregate outstanding
principal amount of this Note, together with interest and fees due hereon, into
shares of Common Stock subject to the terms and conditions set forth in this
Article III. The Holder may exercise such right by delivery to the Borrower of a
written notice of conversion not less than one (1) business day prior to the
date upon which such conversion shall occur.

     3.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between the number of shares of Common
Stock beneficially owned by such Holder or issuable upon exercise of warrants
held by such Holder and 4.99% of the outstanding shares of Common Stock of the
Borrower. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13d-3 thereunder. The Holder may void the Conversion Share
limitation described in this Section 3.2 upon 75 days prior notice to the
Borrower or without any notice requirement upon an Event of Default.

     3.3 Mechanics of Holder’s Conversion. (a) In the event that the Holder
elects to convert this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion
(“Notice of Conversion”) to the Borrower and such Notice of Conversion shall
provide a breakdown in reasonable detail of the Principal Amount, accrued
interest and fees being converted. On each Conversion Date (as hereinafter
defined) and in accordance with its Notice of Conversion, the Holder shall make
the appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). No more than twenty five (25) Notices of Conversion may be delivered by
the Holder in any calendar quarter without the express written consent of the
Borrower. A form of Notice of Conversion to be employed by the Holder is annexed
hereto as Exhibit A.

     (b) Pursuant to the terms of the Notice of Conversion, the Borrower will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to Borrower of the
Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by

Acceris Communications Confidential Materials
October 14, 2004

-4



--------------------------------------------------------------------------------



 



crediting the account of the Holder’s designated broker with the Depository
Trust Corporation (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within three (3) business days after receipt by the Borrower of
the Notice of Conversion (the “Delivery Date”). In the case of the exercise of
the conversion rights set forth herein the conversion privilege shall be deemed
to have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Borrower of
the Notice of Conversion. The Holder shall be treated for all purposes as the
record holder of such Common Stock, unless the Holder provides the Borrower
written instructions to the contrary.

     3.4 Conversion Mechanics.

     (a) The number of shares of Common Stock to be issued upon each conversion
of this Note shall be determined by dividing that portion of the principal and
interest and fees to be converted, if any, by the then applicable Fixed
Conversion Price. In the event of any conversions of outstanding principal
amount under this Note in part pursuant to this Article III, such conversions
shall be deemed to constitute conversions of outstanding principal amount
applying to Monthly Amounts for the remaining Repayment Dates in chronological
order.

     (b) The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion is subject to adjustment from time to
time upon the occurrence of certain events, as follows:

     A. Stock Splits, Combinations and Dividends. If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Fixed Conversion Price or the Conversion Price, as the case may be, shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

     B. During the period the conversion right exists, the Borrower will reserve
from its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock upon the full conversion of this Note.
The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. The Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.

     C. Share Issuances. Subject to the provisions of this Section 3.4, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a person other than the

Acceris Communications Confidential Materials
October 14, 2004

-5



--------------------------------------------------------------------------------



 



Holder (except (i) pursuant to Subsections A or B above; (ii) pursuant to
options, warrants, or other obligations to issue shares outstanding on the date
hereof as disclosed to Holder in writing; or (iii) pursuant to options or
warrants issued or that may be issued under any employee, officer or director
stock option plans, or other options or warrants issued to employees, officers,
directors, customers, distributors, channel partners or other business partners
of the Borrower approved by the Borrower’s Board of Directors and in the
ordinary course of business, incentive stock option and/or any qualified stock
option plan adopted by the Borrower) for a consideration per share (the “Offer
Price”) less than the Fixed Conversion Price in effect at the time of such
issuance, then the Fixed Conversion Price shall be immediately reset pursuant to
the formula below. For purposes hereof, the issuance of any security of the
Borrower convertible into or exercisable or exchangeable for Common Stock shall
result in an adjustment to the Fixed Conversion Price at the time of issuance of
such securities.

     If the Corporation issues any additional shares pursuant to Section 3.4
above then, and thereafter successively upon each such issue, the Fixed
Conversion Price shall be adjusted by multiplying the then applicable Fixed
Conversion Price by the following fraction:

         

  A + B    

       

 

--------------------------------------------------------------------------------

   

  (A + B) + [((C – D) x B) / C]    



    A = Total amount of shares convertible pursuant to this Note.       B =
Actual shares sold in the offering       C = Fixed Conversion Price per share  
    D = Offering price per share

     D. Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

     3.5 Issuance of New Note. Upon any partial conversion of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Borrower to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid. Subject
to the provisions of Article IV, the Borrower will pay no costs, fees or any
other consideration to the Holder for the production and issuance of a new Note.

Acceris Communications Confidential Materials
October 14, 2004

-6



--------------------------------------------------------------------------------



 



ARTICLE IV
EVENTS OF DEFAULT

     Upon the occurrence and continuance of an Event of Default beyond any
applicable grace period, the Holder may make all sums of principal, interest and
other fees then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable. In the event of such an acceleration, the amount
due and owing to the Holder shall be 120% of the outstanding principal amount of
the Note (plus accrued and unpaid interest and fees, if any) (the “Default
Payment”). Any Default Payment required hereunder shall not be subject to the
prepayment premiums set forth in Section 2.3 above. Subject to the Intercreditor
Agreement, the Default Payment shall be applied first to any fees due and
payable to Holder pursuant to the Note or the Related Agreements, then to
accrued and unpaid interest due on the Note and then to outstanding principal
balance of the Note.

     The occurrence of any of the following events set forth in Sections 4.1
through 4.10, inclusive, is an “Event of Default”:

     4.1 Failure to Pay Principal, Interest or other Fees. (i) The Borrower
fails to pay when due any installment of principal, interest or other fees
hereon in accordance herewith and such failure shall continue for a period of
three (3) business days following the date upon which any such payment was due
or (ii) the Borrower fails to pay when due any amount in excess of $300,000 due
under any other indebtedness of the Borrower for borrowed money and such failure
(a) shall continue beyond any applicable grace or cure period without waiver by
or consent of the lender thereof, (b) occurs at the final maturity of the
obligations thereunder or results in the acceleration of maturity of the
Borrower’s obligations thereunder and (c) is not being actively disputed in good
faith by the Borrower.

     4.2 Breach of Covenant. The Borrower breaches any covenant or any other
term or condition of this Note or the Purchase Agreement in any material
respect, or the Borrower or any of its Subsidiaries breaches any covenant or any
other term or condition of any Related Agreement in any material respect and, in
any such case, such breach, if subject to cure, continues for a period of
fifteen (15) days after the occurrence thereof.

     4.3 Breach of Representations and Warranties. Any representation or
warranty made by the Borrower in this Note or the Purchase Agreement, or by the
Borrower or any of its Subsidiaries in any Related Agreement, shall, in any such
case, be false or misleading in any material respect on the date that such
representation or warranty was made or deemed made.

     4.4 Receiver or Trustee. The Borrower or any of its Subsidiaries shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of the
property or business; or such a receiver or trustee shall otherwise be appointed
and not removed within 45 calendar days of the date of appointment.

Acceris Communications Confidential Materials
October 14, 2004

-7



--------------------------------------------------------------------------------



 



     4.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower’s and it Subsidiaries’ property or other
assets for more than $600,000, and shall remain unvacated, unbonded or unstayed
for a period of thirty (30) days and thereafter be reasonably likely to have a
Material Adverse Effect.

     4.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries and shall not be timely controverted or dismissed within 45
calendar days thereafter.

     4.7 Stop Trade. An SEC stop trade order or Principal Market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a Principal Market, provided that the
Borrower shall not have been able to cure such trading suspension within thirty
(30) days of the notice thereof or list the Common Stock on another Principal
Market within sixty (60) days of such notice. The “Principal Market” for the
Common Stock shall include the NASD OTC Bulletin Board, NASDAQ SmallCap Market,
NASDAQ National Market System, American Stock Exchange, or New York Stock
Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock, or any securities exchange or other
securities market on which the Common Stock is then being listed or traded.

     4.8 Failure to Deliver Common Stock or Replacement Note. The Borrower shall
fail (i) to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, and Section 9 of the Purchase Agreement, if such
failure to timely deliver Common Stock shall not be cured within two
(2) business days or (ii) to deliver a replacement Note to Holder within seven
(7) business days following the required date of such issuance pursuant to this
Note, the Purchase Agreement or any Related Agreement (to the extent required
under such agreements).

     4.9 Default Under Related Agreements or Other Agreements. The occurrence
and continuance of any Event of Default (as defined in the Purchase Agreement or
any Related Agreement).

     4.10 Change in Control. There shall be a change in control in the record or
beneficial ownership of an aggregate of more than forty percent (40%) of the
outstanding shares of Common Stock of the Borrower, in one or more transactions,
compared to the ownership of outstanding shares of Common Stock of the Borrower
on the date hereof, without the prior written consent of Holder, which consent
shall not be unreasonably withheld (other than (i) the sale of the Borrower’s
equity securities in a public offering or to venture capital or other private
equity investors so long as the Borrower identifies the strategic investor and
provides the general details thereof to Holder prior to the closing of the
issuance, investment or sale to strategic investors and (ii) the dissolution,
liquidation or merger of the Borrower with any other person or

Acceris Communications Confidential Materials
October 14, 2004

-8



--------------------------------------------------------------------------------



 



entity where the Borrower is the surviving entity or the successor entity is
solvent and expressly assumes all of the duties and obligations of the Borrower
under this Agreement and Related Agreements).

DEFAULT RELATED PROVISIONS

     4.11 Default Interest Rate. Following the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on this Note
in an amount equal to one and one half percent (1.5%) per month, and all
outstanding obligations under this Note, including unpaid interest, shall
continue to accrue such default interest from the date of such Event of Default
until the date such Event of Default is cured or waived. Default interest
accruing under this Section 4.11 shall supercede (and not be in addition to)
interest accruing under Section 1.1(a) hereof.

     4.12 Conversion Privileges. The conversion privileges set forth in
Article III shall remain in full force and effect immediately from the date
hereof and until this Note is paid in full.

     4.13 Cumulative Remedies. The remedies under this Note shall be cumulative.

ARTICLE V
MISCELLANEOUS

     5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

     5.2 Notices. Any notice herein required or permitted to be given shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. Attempted delivery of any notice or request
hereunder by electronic transmission (including, but not limited to, electronic
mail) or communications through the internet shall not constitute delivery
hereunder. All communications shall be sent to the Borrower at the address
provided in the Purchase Agreement executed in connection herewith, and to the
Holder at the address provided in the Purchase Agreement for such Holder, with a
copy to John E. Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York
10022, facsimile number (212) 541-4434, or at such other address as the Borrower
or the Holder may designate by ten days advance written

Acceris Communications Confidential Materials
October 14, 2004

-9



--------------------------------------------------------------------------------



 



notice to the other parties hereto. A Notice of Conversion shall be deemed given
when made to the Borrower pursuant to the Purchase Agreement.

     5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued pursuant to Section 3.5 hereof, as it may be amended
or supplemented.

     5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. This Note shall not be assigned by the
Borrower without the consent of the Holder.

     5.5 Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
out-of-pocket attorney’s fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

     5.6 Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

     5.7 Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Borrower and its Subsidiaries as more
fully described in the Master Security Agreement dated as of the date hereof and
(ii) pursuant to the Stock Pledge Agreement dated as of the date hereof. The
obligations of the Borrower under this Note are guaranteed by certain
Subsidiaries of the Borrower pursuant to the Guaranty dated as of the date
hereof.

Acceris Communications Confidential Materials
October 14, 2004

-10



--------------------------------------------------------------------------------



 



     5.8 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

     5.9 Cost of Collection. In the event of an Event of Default, the Borrower
shall pay to Holder its reasonable out-of-pocket costs of collection, including
the reasonable out-of-pocket fees of one special counsel engaged in connection
therewith.

[Balance of page intentionally left blank; signature page follows.]

Acceris Communications Confidential Materials
October 14, 2004

-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its
name effective as of this 14th day of October, 2004.

         

  ACCERIS COMMUNICATIONS INC.    

  By:    

     

--------------------------------------------------------------------------------


  Name:    

     

--------------------------------------------------------------------------------


  Title:    

     

--------------------------------------------------------------------------------

Acceris Communications Confidential Materials
October 14, 2004

-12



--------------------------------------------------------------------------------



 



EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Note into
Common Stock

[Name and Address of Holder]

The Undersigned hereby converts $             of the principal due on [specify
applicable Repayment Date] under the Convertible Term Note issued by Acceris
Communications Inc. dated October 14, 2004 by delivery of Shares of Common Stock
of Acceris Communications Inc. on and subject to the conditions set forth in
Article III of such Note.



1.   Date of Conversion                                  2.   Shares To Be
Delivered:                           

     

   
 
   

              [HOLDER]  

  By:  

--------------------------------------------------------------------------------


  Name:  

--------------------------------------------------------------------------------


  Title:  

--------------------------------------------------------------------------------

Acceris Communications Confidential Materials
October 14, 2004

-13